Citation Nr: 1115751	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1952 to May 1954.

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in October 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in January 2010 for further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to April 19, 2006, the Veteran's hearing loss has been manifested by no more than Level V impairment in his right ear and Level VII impairment in his left ear.  

2.  Since April 19, 2006, the Veteran's hearing loss has been manifested by no more than Level III impairment in his right ear and Level VI impairment in his left ear.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but no more, prior to April 19, 2006 for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2. The criteria for a rating in excess of 10 since April 19, 2006 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's VA outpatient treatment records.  Further, the Veteran submitted has submitted his own private audiological treatment records.  
Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in October 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2009 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature and severity of his current hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in April 2006, May 2007 and June 2010.  The Board determines that they are collectively adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4).  Specifically, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the examinations are adequate as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include an audiometric evaluation, as well as how his hearing affects his daily life.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, the examinations, and most notably the most recent examination in June 2010, are considered adequate for rating purposes.  

Finally, it is noted that this appeal was remanded by the Board in January 2010 for further development.  Specifically, the Board instructed the RO to provide the Veteran with a new examination to ascertain the current extent of his bilateral hearing loss.  The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Specifically, per the Board's direction, the Veteran was provided VA examination for the issue on appeal in June 2010 which, as was discussed above, the Board finds adequate for adjudication purposes.  Moreover, after the completion of this development, the RO reevaluated the evidence and issued a supplemental statement of the case in February 2011.  Accordingly, the Board finds that the January 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to a Rating in Excess of 10 Percent for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is currently rated at 10 percent for bilateral hearing loss.  In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2010).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In this case, the Board determines that a 30 percent rating is warranted until April 19, 2006.  Specifically, prior to that date, the Veteran underwent two private audiological evaluations in January 2006.  It should be initially noted that one of the audiological examinations, on January 9, 2006, cannot be used for adjudication purposes, as a tonal threshold was not measured for 3000 Hz and the speech recognition score for the left ear was listed as in a range of 80 to 90 percent rather than a specific percentage.  Since rating hearing loss under 38 C.F.R. § 4.85 requires specific values, these results are not useable for rating purposes.

However at the second evaluation in January 2006, the pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
65
75
66
LEFT
60
90
85
90
81

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  Based on these results, the Veteran's hearing exhibits an exceptional pattern of hearing loss.  Thus, according to Table VIa, his right ear is at Level V impairment, and his left ear is at Level VII impairment.  Applying these results to Table VII, a 30 percent evaluation is assigned.

The Board notes that it is unclear whether this private audiological examination may be applied for rating purposes, as it does not indicate whether the speech recognition ability percentages use the Maryland CNC discrimination test, as is required by 38 C.F.R. § 4.85 (2010).  On this matter, the Court of Appeals for Veterans Claims has stated that VA has the obligation to determine whether the Maryland CNC test was used in such cases, as it is an objective fact not subject to interpretation or opinion that can easily be obtained by contacting the private examiners, and the burden in obtaining this missing information is minimal.  Savage v. Shinseki, ___ Vet. App. ___ (2011) (2011 WL 13796).  

In this case, rather than remanding this claim in order to ascertain whether the Maryland CNC was used, the Board determines that it is best to presume that the Maryland CNC was used in this case, and apply the January 2006 evaluation for rating purposes.  Therefore, a 30 percent rating is warranted on this basis.  

However, based on subsequent VA audiological examinations, a rating in excess of the original 10 percent rating is not warranted since April 19, 2006.  Specifically, at a VA examination on that date, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
60
58
LEFT
50
70
80
85
71

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 74 percent in the left ear.  Based on these results, the Veteran's hearing does not exhibit an exceptional pattern of hearing loss.  Thus, according to Table VI, his right ear is at Level III impairment, and his left ear is at Level VI impairment.  Applying these results to Table VII, a 10 percent evaluation is assigned.

Next, at a VA examination in May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
60
65
60
LEFT
55
70
75
80
70

Speech audiometry revealed speech recognition ability of 84 percent bilaterally.  Based on these results, the Veteran's hearing does not exhibit an exceptional pattern of hearing loss.  Thus, according to Table VI, his right ear is at Level III impairment, and his left ear is also at Level III impairment.  Applying these results to Table VII, a noncompensable rating is for application.  

Finally, at a VA examination in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
65
70
61
LEFT
45
70
75
80
68

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  Based on these results, the Veteran's hearing does not exhibit an exceptional pattern of hearing loss.  Thus, according to Table VI, his right ear is at Level II impairment, and his left ear is at Level IV impairment.  Applying these results to Table VII, a noncompensable evaluation is for application.

Therefore, while a 30 percent evaluation is warranted based on a private audiological examination in January 2006, the Board determines that a 10 percent rating is warranted since April 19, 2006.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently had been receiving.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic code.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's hearing loss was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  

In considering whether an extraschedular rating is for application, the Board also notes that, specifically regarding VA audiological examinations, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results in order to properly consider the potential application of 38 C.F.R. § 3.321(b) and whether referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)

In this case, at his VA examination in April 2006, the examiner determined that the Veteran's current employment, social and daily activity functioning should not be adversely affected.  Moreover, in December 2006, the Veteran stated that he needed to sit close to others in order to understand them.  Finally, at his VA examination in June 2010, the Veteran complained of difficulty understanding other people's speech.  In view of these statements, the Board finds that the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

However, given that the evidence indicates that his hearing loss has not caused him to miss work or that he has been hospitalized for this disability, a referral for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that a 30 percent rating is warranted prior to April 19, 2006.  However, a rating in excess of 10 percent since that time is not warranted, and the appeal is denied to this extent.  



ORDER

A 30 percent rating, but no more, prior to April 19, 2006 for bilateral hearing loss is granted subject to governing criteria applicable to the payment of monetary benefits.
 
A rating in excess of 10 percent since April 19, 2006 for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


